Pratt, J.
The lease under, which plaintiff claims is for the Oarhart cottage and appurtenances, and paroi evidence is competent to show what were the appurtenances.
Skinner, who pointed out the land to plaintiff as being a portion of the premises to be rented, had been defendant’s foreman for five years, and was authorized to show the property to applicants. He was thus acting in the line of his authority, and his employer is bound by his acts.
The letters of Mr. Mitchell were competent evidence as showing the interpretation of the ambiguous description by the leasor during the first year of the lease.
The damages to be apprehended were irreparable within *548the meaning of the law. Money damages will not compensate for injuries which cannot be measured by money. A lessee who hires a house with a lawn and ornamental grounds cannot be required to submit to the loss of the ornamental part of the estate because the lessor may be. willing and able to respond in money damages.
A court of equity will, in such case, protect the lessee in the enjoyment of the premises in the condition in which they were demised.
Judgment affirmed with costs.
Barnard, P. J., concurs; Dykman, J., not sitting.